FILED
                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA
                                                                                           SEP -1 2011
                                                                                  Clerk, U S Dj trl
                                                                                 Courts fo'r ihe tlsf~c&t BfanCkruptcy
                                                    )                                                     o olumbla
    Shawn Martin Finch,                             )
                                                    )
           Plaintiff,                               )
                                                    )
                   v.                               )             Civil Action No.       {1
                                                    )
    Kim R. Gibson,                                  )
                                                    )
           Defendant.                               )
                                                    )


                                       MEMORANDUM OPINION

           This matter is before the Court on review of the plaintifTs complaint and application for

    leave to proceed in forma pauperis. The Court will grant the in forma pauperis application and

    dismiss the case because the complaint fails to meet the minimal pleading requirements of Rule

    8(a) of the Federal Rules of Civil Procedure.

           Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

    656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

    complaints to contain "(1) a short and plain statement of the grounds for the court's jurisdiction

    [and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

    Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Oralsky v. CIA, 355

    F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

    notice of the claim being asserted so that they can prepare a responsive answer and an adequate

    defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

    F.R.D. 497, 498 (D.D.C. 1977).




N                                                                                                                        3
        The plaintiff is a District of Columbia resident suing an individual in Johnstown,

Pennsylvania. In the cryptic complaint captioned "Action Involves Discrimination," the plaintiff

claims violations of the first, eighth and ninth amendments to the Constitution and the "Civil

Rights Act of 1964 Title III ... [d]ue to dismissal of cases and denying a fair hearing."

Complaint at 1. The plaintiff has stated no supporting facts. He therefore has failed to provide

the defendant with any notice of a claim. See Bell Atlantic Corp. v. Twombly, 555 U.S. 544, 555

(2007) (a plaintiff's "[f]actual allegations must be enough to raise a right to relief above the

speculative level .... ") (citations omitted). A separate Order of dismissal accompanies this

Memorandum Opinion.




Date:   4U             3,2011




                                                  2